Citation Nr: 0700939	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  04-23 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to service connection for bronchial asthma.

2.  Entitlement to rating in excess of 10 percent for lumbar 
myositis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and C.V.



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from June 1979 to June 1983 
with additional service in the Puerto Rico Army National 
Guard (PRANG) from June 1985 to May 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.

The veteran testified at a Central Office hearing before the 
undersigned Veterans Law Judge in October 2004.

The issue of entitlement to a rating in excess of 10 percent 
for lumbar myositis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's asthma was first diagnosed years after service 
and there is no competent, objective evidence of record to 
demonstrate a nexus to his military service. 



CONCLUSION OF LAW

The veteran does not asthma that is the result of disease or 
injury incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.102, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty from June 1979 to June 1983 
and in the PRANG from June 1985 to May 2003.  His service 
medical records (SMRs) for both periods of service are 
associated with the claims folder.  The veteran did serve as 
an armor crewman during his period of active duty between 
1979 and 1983.  

The veteran's active duty SMRs do not show a diagnosis or 
treatment for asthma.  The veteran was noted to have frequent 
nose bleeds in April 1980.  The clinical entry said he had 
been subject to the nose bleeds since reporting for duty in 
Germany.  The veteran was treated for cold symptoms and 
otitis media during service.  His March 1983 separation 
examination did not list any type of respiratory problem.

The veteran submitted a claim for disability compensation 
benefits for several issues in October 1984.  The issues 
included headaches and nose bleeds.  He was afforded a VA 
ear, nose, and throat (ENT) examination in January 1985.  He 
was diagnosed with chronic tonsillitis and a deviated nasal 
septum.  No respiratory disorder of the lungs/airway was 
identified.

The veteran was granted service connection for chronic 
tonsillitis, and awarded a noncompensable disability rating, 
in September 1985.  He was denied service connection for 
maxillary sinusitis - headaches by the same rating decision. 

The veteran was notified of the rating action in October 
1985.  The letter informed the veteran that he was granted 
service connection for an "upper respiratory condition."  
The letter also informed him he was denied service connection 
for sinusitis and nose bleeding.  

The Board notes that there has been confusion in the 
development of the veteran's claim based on this rating 
decision and the RO's use of the term upper respiratory 
condition.  The veteran has mistakenly believed that he was 
service-connected for a respiratory condition when he was 
actually service connected for tonsillitis - a disability 
rated under the criteria for respiratory conditions.  The RO 
has interpreted the veteran's current claim as requesting 
service connection as secondary to sinusitis, a condition 
that is not service connected.  In fact there are a number of 
denials of service connection for sinusitis, to include a 
final Board decision of January 2003.  Thus, the RO has noted 
on a number of occasions that the veteran has not submitted 
new and material evidence to reopen his claim for service 
connection for sinusitis.  Accordingly, since the sinusitis 
is not service connected, then service connection for asthma, 
as secondary to sinusitis, must be denied.  The veteran 
clarified at his October 2004 hearing that he was seeking 
service connection for asthma on a direct basis.

The veteran did not report any type of respiratory problem on 
his PRANG enlistment physical examination in June 1985.  The 
remainder of the SMRs for the veteran's PRANG service do not 
reflect any assessment that relates his bronchial asthma to 
any incident of service.  The veteran's asthma is noted but 
not treated.  The veteran submitted a number of annual 
medical certificates between 1985 and 2003.  He listed 
treatment for asthma during the previous year on two 
occasions with the first occasion being in 2000.  The veteran 
did mention that he was treated for asthma on a medical 
history that accompanied his quadrennial physical examination 
in December 1993.  

The veteran served with the PRANG until he was discharged in 
May 2003.  The veteran was found to have uncontrolled 
diabetes mellitus.  He was determined to be non-deployable 
from that condition and medically unfit for retention.  

Private treatment records from several sources, for the 
period from December 1984 to April 2001, reflect that the 
veteran was originally treated for asthma in 1990.  The 
records show clinical diagnoses of the condition; however, 
pulmonary function tests from 1990 and 1991 were said to be 
within normal limits.  The veteran also received continual 
treatment for allergies and skin problems during that same 
period.  The veteran was a school teacher and his allergies 
were thought to be related to exposure to classroom dust 
chalk as per an entry dated in April 1994.  The private 
records do not contain any assessment that the veteran's 
asthma was related to his period of active duty or developed 
as a result of the veteran's service with the PRANG.

Associated with the claims folder are VA treatment records 
for the period from May 1986 to September 2004.  The records 
reflect treatment for asthma by way of his being prescribed 
several medications, to include inhalers.  However, there is 
no entry to attribute the veteran's asthma to any period of 
military service.  

The veteran was afforded a VA ENT examination in October 
2001.  His history of treatment for asthma was noted but not 
directly addressed in the examination report.

The veteran and C.V. testified at a Central Office hearing in 
October 2004.  The veteran's representative contended that 
the veteran had previously been service connected for "upper 
respiratory tract infections."  The representative further 
stated that the veteran wanted to pursue the issue of service 
connection for asthma on a direct basis for his active duty 
service.  The veteran alleged that he was provided Proventil 
medication.  It was felt that the applicable active duty SMRs 
may be included in the veteran's PRANG records.  The veteran 
testified that he was treated for asthma while assigned to 
Fort (Ft.) Polk, Louisiana, between 1981 and 1983.  He said 
that he had trouble breathing and was given Proventil to 
help.  He said he never mentioned the symptoms to his 
physician at the time of his physical examination in 1983.  
The veteran said that he did not associate his symptoms with 
asthma at the time.  The veteran thought his first post-
service treatment for asthma was in 1987 or 1988.  He said it 
was through VA and a private physician.  The veteran said he 
was given Proventil.  He also said that he would sometime 
experience symptoms of his asthma after being involved in a 
weekend drill.  

The veteran also submitted a statement in November 2005 
wherein he alleged that his exposure to diesel fumes and 
gunpowder in service caused his allergies.  The veteran said 
that he served as a tank gunner and that he was exposed to 
diesel fumes from the tank's fuel and to gunpowder as 
residuals of the firing of the tank's gun.  He submitted 
research information, obtained from the Internet, that 
addressed exposure to certain agents and the development of 
respiratory problems.  The veteran did not provide any 
evidence to associate his personal exposure to the fumes and 
gunpowder and his asthma.  Rather, he relied on the generic 
statements from the research materials and his own 
conclusions that his asthma was related to such exposure.

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The term "active military, naval, or air service" includes 
active duty, and "any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24) (West 2002); 38 C.F.R. § 3.6(a) (2006); see Biggins 
v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  Active duty 
for training is defined, in part, as "full-time duty in the 
Armed Forces performed by Reserves for training purposes."  
38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2006).  
The term inactive duty training is defined, in part, as duty, 
other than full-time duty, under sections 316, 502, 503, 504, 
or 505 of title 32 [U. S. Code] or the prior corresponding 
provisions of law.  38 U.S.C.A. § 101(23) (West 2002); 38 
C.F.R. § 3.6(d) (2006).

The veteran's SMRs for his period of active duty from 1979 to 
1983 do not reflect a diagnosis of bronchitis or asthma.  The 
veteran had several episodes of otitis media, a cold, and 
nose bleeds.  His 1983 separation physical examination did 
not report any complaints by him of difficulty breathing and 
no findings of that nature were made on his physical 
examination.

The veteran did not report any type of problems with his 
breathing at the time of his PRANG enlistment physical 
examination in 1985.  The PRANG SMRs note that the veteran 
has asthma that is treated by a private physician.  There is 
no record to show any nexus between the veteran's PRANG 
service and his asthma.  

The private treatment records reflect diagnoses of asthma 
beginning in 1990.  The records do not make any connection 
between the veteran's military service, either active duty or 
his reserve service, and the development of the asthma.  

The research material provided by the veteran provides a 
generic approach to studying exposure to inhalants and the 
subsequent development of respiratory problems.  The military 
material is very general in nature and also provides a caveat 
of a number of variables to consider when reviewing a history 
of possible exposure.  The second set of material relates to 
problems caused by exposure to diesel fumes, to include the 
development of asthma as one of many possible conditions.  
The National Institute for Occupational Safety and Health 
(NIOSH) study he submitted relates to specific facts 
involving a study of the Bureau of Street Services in Los 
Angeles, California.  

The material submitted by the veteran does not address his 
type of exposure to the alleged inhalants and what could be 
expected in his case as a result of his exposure.  As such, 
the material is too general to provide competent evidence in 
this case.  See generally Libertine v. Brown, 9 Vet. App. 521 
(1996); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. 
West, 11 Vet. App. 509 (1998).  

In the absence of competent medical evidence that links the 
veteran's asthma to his military service, service connection 
must be denied.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for asthma.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006).  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1) (2006).

Review of the record indicates that VA has fulfilled its duty 
to notify this veteran of the types of evidence necessary to 
substantiate his claim for benefits.

The veteran submitted his claim for disability compensation 
benefits in June 2003.  The RO wrote to the veteran in August 
2003.  He was informed of the evidence/information needed to 
substantiate his claim.  He was advised of VA's duty to 
assist and what he needed to do in the development of his 
claim.  He was asked to submit evidence to the RO.

His claim for service connection for asthma was denied in 
September 2003.  The RO denied the claim on a direct and 
secondary basis.  

The Board remanded the veteran's case in December 2004.  The 
AMC wrote to the veteran in January 2005.  He was informed of 
the evidence/information needed to substantiate his claim.  
The letter provided specific examples of the types of 
evidence he could submit.  He was informed of the evidence of 
record.  He was advised of VA's duty to assist and what he 
needed to do in the development of his claim.  He was asked 
to submit evidence to the AMC.

The veteran submitted statements and additional evidence in 
support of his claim.

The Board finds that the August 2003 and January 2005 letters 
to the veteran fulfilled VA's duty to notify him regarding 
the evidence necessary to support his claim, what VA is 
responsible for, what the veteran is responsible for, and for 
notifying the veteran to submit any pertinent evidence in his 
possession.

The veteran has not alleged any prejudice in the development 
of his claim due to the timing of notice in this case.  He 
has effectively participated in the development of his claim.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The veteran's PRANG 
records were obtained and associated with the claims folder.  
Records were obtained from the veteran's private physicians.  
VA medical records were obtained and associated with the 
claims folder.  The veteran was afforded VA examinations, 
although not directly for the asthma issue, that provided 
relevant medical evidence.  The veteran submitted additional 
evidence.  He testified at a Central Office hearing in 
October 2004.  His case was remanded to afford the veteran an 
additional opportunity to submit evidence in support of his 
claim. 

The Board has considered whether a VA examination was 
required in this case under the duty to assist provisions 
codified at 38 U.S.C.A. § 5103A(d) and by regulation found at 
38 C.F.R. § 3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).  The duty to assist under 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4) is triggered when it is 
necessary to obtain an examination to make a decision in the 
case.  Factors to consider whether an examination is 
necessary include whether there is evidence of a current 
disability, and whether there is evidence that the disability 
may be associated with the veteran's military service but 
there is not sufficient medical evidence to make a decision 
on the claim.  Id.  

The evidence of record is such that the duty to obtain a 
medical examination is not triggered in this case.  The 
veteran alleges that he has asthma related to his period of 
active duty from 1979 to 1983.  However, he has not provided 
evidence to show a diagnosis of the claimed disorder during 
that period of service.  Nor is there any later evidence 
suggesting any nexus to the veteran's active duty service or 
his years of National Guard service.  Thus, there is no 
requirement to obtain a VA medical examination in this case.  
See McLendon, 20 Vet. App. at 85-86; see also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (a veteran is 
required to show some causal connection between his 
disability and his military service).  The Board finds that 
VA has complied, to the extent required, with the duty-to-
assist requirements found at 38 U.S.C.A. § 5103A and 38 
C.F.R. § 3.159(c)-(e).


ORDER

Entitlement to service connection for bronchial asthma is 
denied.



REMAND

The veteran originally sought service connection for a back 
disorder in October 1984.  He was diagnosed with lumbar 
myositis at a VA examination in January 1985.  X-rays of the 
lumbosacral spine were said to show no evidence of vertebral 
body pathology and the intervertebral spaces were well 
preserved.  There was some evidence of straightening of the 
lumbar lordosis that was attributed to regional muscle spasm.  

His claim was originally denied by the RO; however, the 
veteran appealed and the Board granted service connection for 
lumbar myositis in May 1986.

The RO issued a rating decision, implementing the Board's 
decision, in August 1988.  The veteran was awarded a 
noncompensable disability rating.  His lumbar myositis was 
rated under Diagnostic Code 5292, as analogous to a 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a 
(1988).

The veteran was afforded a VA examination in November 1999.  
X-rays of the lumbosacral spine did not show evidence of any 
disc problems.  The veteran did have some limitation of 
motion on examination.  The diagnosis was that no lumbar 
spine pathology was found on examination.

The RO increased the veteran's disability rating to 10 
percent on the basis of the slight limitation of motion found 
on examination.  The veteran's 10 percent rating has remained 
in effect to the present.

The veteran had a VA magnetic resonance imaging (MRI) study 
of the lumbar spine in November 2000.  The MRI report said 
that there was degenerative disc disease (DDD) at L4-L5 with 
a large right-sided disc herniation.

The veteran was discharged from the PRANG in May 2003.  The 
discharge was based on the veteran no longer being fit for 
retention as a result of uncontrolled diabetes.  The 
veteran's lumbar myositis was not cited as a problem in the 
veteran's discharge.  Further, his SMRs contain the results 
of a January 2003 Army physical fitness test where the 
veteran performed sit-ups, push-ups, and completed a two mile 
run in 16:03.  

The veteran submitted his claim for a rating in excess of 10 
percent for his lumbar myositis in June 2003.  He was 
afforded a VA examination in September 2003.  The veteran 
said that he experienced an acute episode of pain that 
radiated to the right leg in 1999.  He also said that he had 
experienced two or three additional episodes of such pain.  
The examiner provided the results of range of motion testing.  
In regard to forward flexion of the lumbar spine the examiner 
said that the veteran lacked 16 inches to touch the floor.  
No degree of measurement of flexion was provided.  The 
examiner provided diagnoses of lumbar myositis, herniated 
nucleus pulposus (HNP) L4-L5, as confirmed by MRI, and 
clinical chronic right L4-L5 radiculopathy secondary to the 
HNP.  

The examiner provided an addendum to the report that same 
month.  The examiner cited to several SMR entries where the 
veteran was treated for back pain between 1979 and 1983, and 
the January 1985 VA examination report.  The examiner then 
opined that the HNP was not likely related to the veteran's 
service-connected lumbar myositis.  The examiner further 
stated that actual HNP and radiculopathy overshadowed the 
veteran's service-connected disability and that the objective 
findings on physical examination and the veteran's subjective 
complaints could not be isolated to distinguish his service-
connected condition from his complaints regarding his HNP.  

The Board remanded the veteran's case for additional 
development in December 2004.  At the time the Board noted 
the possible application of Mittleider v. West, 11 Vet. App. 
181 (1998) to address the comments of the VA examiner and his 
inability to separate the veteran's symptoms that are 
associated with his service-connected disability from his 
nonservice-connected disability.  No examination was 
requested on remand.

The veteran submitted the results of a medical evaluation 
from J. J. Felix Reyes, M.D., in February 2005.  Dr. Reyes 
said that the veteran developed back pain in 1981 that had 
increased and was now severe and persistent.  Dr. Reyes said 
that the veteran's back pain limited his ability to perform 
normal daily activities such as walking, bending, lifting, 
and getting up from a chair.  He provided examination results 
for range of motion testing.  However, he did not include a 
measurement for rotation of the lumbar spine.  Dr. Reyes 
report also included an assessment of the veteran's hips and 
lower extremities.  No radiculopathy was identified.  He said 
that x-rays of the lumbosacral spine showed scoliosis.  The 
diagnoses were degenerative joint disease (DJD) of the knee, 
lumbar sacral region, and hips.  Dr. Reyes said that the 
persistence of pain, swelling, and joint degeneration 
rendered the veteran disabled and incapacitated to perform 
any meaningful or gainful employment.  Unfortunately, the 
opinion combined the veteran's hips and lower extremities 
with the problems associated with the lumbosacral spine.  Dr. 
Reyes did not mention lumbar myositis.

Another reason for remand of the veteran's case was because 
of a change in the regulations used to evaluate disabilities 
of the spine.  The latest version of the regulations employs 
a standard range of motion in evaluating disabilities 
involving a limitation of motion.  See 38 C.F.R. § 4.71a, 
Plate V (2006).  The measurements involved include forward 
flexion, backward extension, lateral flexion, and rotation.

The amended rating criteria provide for an assessment of 
level of disability based on limitation of forward flexion of 
the thoracolumbar spine, or a limitation of the combined 
ranges of motion for the several planes referenced.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006).  In 
order to provide a proper assessment of the veteran's 
disability under the latest rating criteria, complete 
information regarding his range of motion is required.  The 
forward flexion measurement was missing from the September 
2003 VA examination, and the rotation measurement was not 
provided in Dr. Reyes evaluation.  

In addition, it has been over three years since the veteran's 
last examination and the latest VA treatment records are 
dated in 2004.  Further, it is not clear if the veteran 
receives treatment from Dr. Reyes or whether he was examined 
on one occasion.  

In light of the length of time since the last examination, 
and the lack of complete information in order to apply the 
pertinent rating criteria, the veteran's case must be 
remanded for additional development. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his service-connected 
lumbar myositis since September 2004.  
After securing the necessary releases, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran.  

2.  After completion of the above action, 
the veteran should be afforded an 
examination of his lumbar myositis 
disability.  The claims folder and a copy 
of this remand should be made available 
to and reviewed by the examiner prior to 
the examination.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The results of any studies 
or tests must be included in the 
examination report.

The examiner is requested to express an 
opinion as to whether the symptomatology 
associated with the veteran's lumbar 
myositis can be separated from the 
symptomatology associated with his HNP.  
If it is impossible to distinguish the 
symptoms the examiner must so state.  A 
complete rationale for any opinions 
expressed must be provided.

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal, 
to include consideration of Mittleider, 
if appropriate.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


